 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   DONALD WAYNE BAKER,                                    Civil No. 2:18-CV-01720-RSM

11            Plaintiff,

12            vs.                                           ORDER

13   NANCY A. BERRYHILL,
     Acting Commissioner of Social Security,
14
              Defendant.
15
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision in
16
     regard to Plaintiff’s application for disability insurance benefits under Title XVI of the Social
17   Security Act be REVERSED and REMANDED to the Commissioner of Social Security pursuant to
     sentence four of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge shall evaluate the
18
     evidence submitted to the Appeals Council; reevaluate the opinion evidence of record; reassess
19   Plaintiff’s maximum residual functional capacity; if warranted by the expanded record, obtain
20   supplemental vocational expert evidence to clarify the effect of the assessed limitations on Plaintiff’s
     ability to perform other work in the national economy; and offer Plaintiff the opportunity for a
21
     hearing, take any further action needed to complete the administrative record, and issue a new
22   decision.

23

24

     Page 1         ORDER - [2:18-CV-01720-RSM]
 1
              DATED this 13 day of May 2019.
 2

 3                                             A
                                               RICARDO S. MARTINEZ
 4                                             CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8
     Presented by:
 9
     s/ Courtney Garcia
10   COURTNEY GARCIA
     Special Assistant U.S. Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-2934
     Fax: (206) 615-2531
14   courtney.garcia@ssa.gov

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:18-CV-01720-RSM]
